DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of Claims 6-10 recites the limitation "the number of data".  There is insufficient antecedent basis for this limitation in the claim. In the interest of furthering the prosecution of the present application the term will be interpreted as referring to “a number data” that is numerical data.






Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an arithmetic unit” in independent claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Javidi (US 5846318).

With respect to Claims 1 and 12: A method of evaluating an inner circumference of a quartz crucible, comprising: [Javidi (Fig 2-3, columns 7 lines 8-67): An image processing system having a camera and processor for performing the disclosed imaging of the inner circumference (see Fog 3) of a crystal growth) and processing thereof to measure and analyze properties thereof (col 7 lines 35-53).]
imaging the inner circumference of the quartz crucible from which a silicon single crystal ingot has been pulled up [Javidi (Fig 4 col 6 lines 35-47) has disclosed pulling the silicon crystal ingot from the melt (items 39 ,41,43 of Fig 4). The meniscus being the boundary between the liquid “melt” and the formed crystal structure or frozen portions that are the “glass” formed by the seeding of the melt with the silicon crystal ingot.], thereby obtaining a captured image of the inner circumference; [Javidi (col 7 lines 1-11, col 6 lines 44-61) capture of the inner portion of the crystal grown (see Fig 3 and 4).]
performing image processing on the captured image to obtain an edge image in which boundaries between cristobalite and glass are extracted; [Javidi (Fig 5, col 7 lines 12-40) edge image is extracted in the imaged region comprising the grown region that is the interface between the liquid/cristobalite and frozen/glass/ice/crystalized single crystal structure.]
extracting closed regions enclosed by the boundaries in the edge image; [Javidi (col 7 lines 40-58) a closed bounding box or other bounding shape is formed in the edge image of the melt surface, wherein each is an image of objects floating in the melt surface.]
performing arithmetic calculations on coordinate information of the boundaries enclosing the extracted closed regions based on outer ring shapes of the cristobalite, thereby obtaining calculated values; [Javidi (col 7 line 50 through col 8 line 10) has disclosed determining parameters of the growth process based on the “defined objects” that are the bounded/enclosed objects of the edge image (col 6 lines 35-50). Parameters including size, diameter, distance measurements that are at least related to the shape of the defined objects of the cristobalite.]
determining whether the closed regions are the cristobalite or the glass based on the calculated values; and [Javidi (col 8 lines 50-61, col 9 line 50 through col 10 line 10) size of the floating polysilicone “glass” in the cristobalite (1mm to 150mm)]
[A composite of multiple imagers of the cristobalite imaging process are overalapped/overlaid with respect to their field of view and detection of the “defined objects” occurring at the meniscus (col 10 lines 25-40 of Javidi).]

With respect to Claim 6: The method of evaluating an inner circumference of a quartz crucible, according to Claim 1, wherein in the
determining whether the closed regions are the cristobalite or the glass, determination values are found by weighting using the calculated values and the number of data used to find the calculated values in the performing the arithmetic calculations, and the determination is performed using the determination values. [Javidi (col 10 lines 5-25) the measurement of the size of the particles that are the calculated values are adjusted by a correction factor that is determined based on a number of data that is the melt level.]

With respect to Claim 11: The method of evaluating an inner circumference of a quartz crucible, according to Claim 1, further comprising
quantifying and evaluating the cristobalite formed on the inner circumference based on the full image obtained in the sixth step compositing the images. [As per the above discussion of claim 1 the particular matter is analyzed by the image data captured by the plurality of image devices comprising a full FOV of the inner circumference (col 10 lines 25-40 of Javidi).]

With respect to Claim 12: An apparatus for evaluating an inner circumference of a quartz crucible, comprising:
[Javidi (Fig 1 items 57 and 61, col 4 lines 38-60) cameras installed along the central axis (item 47 if Fig 1). The imager of Javidi is at least rotatably installed with respect to the crucible, because the mechanical and structure of the crucible rotates with respect to the camera device (Fig 7 col 12 lines 17-35) rotate around the imaging device hence the camera is rotatably installed in a manner that the camera motion rotates with respect to the imaged FOV of the crucible. Furthermore, the imager is slidably installed with respect to the sliding of a focal length of the imaging device (col 10 lines 25-40).]
an arithmetic unit which processes a captured image of the inner circumference of the quartz crucible, taken by the imager, wherein [Javidi (Fig 2-3, columns 7 lines 8-67): An image processing system having a camera and processor for performing the disclosed imaging of the inner circumference (see Fog 3) of a crystal growth) and processing thereof to measure and analyze properties thereof (col 7 lines 35-53).]
the processes performed by the arithmetic unit includes: [As per the discussion of claim 1 the following claimed steps of the process of claim 12 have been disclosed by the teachings of Javidi.]
(i) performing image processing on the captured image to obtain an edge image in which boundaries between cristobalite and glass are extracted;
(ii) extracting closed regions enclosed by the boundaries in the edge image and performing arithmetic calculations on coordinate information of the boundaries enclosing the extracted closed regions based on outer ring shapes of the cristobalite, thereby obtaining calculated values;
(iii) determining whether the closed regions are the cristobalite or the glass based on the calculated values; and



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Javidi as applied to at least claim 1 above, in view of the teachings of Naini (US 2011/0170786).

[Javidi has disclosed determining the size and shape of particles in the melt best on measurements of at least the size or shape of said particles, but does not detail the type of calculations utilized to determine the size and/or shape of said particles as required by the following claim limitations.]
the performing the arithmetic calculations, a straight-line approximation equation of differential values found from the coordinate information of the boundaries is calculated. [Naini has disclosed approximating shapes of particles used to measure the perimeter, area, size of imaged particles (para 0048) from image data processed to produced edges of said particles (para 0043-0044).]
[Naini and Javidi are analogous art of image data processing of images containing particles to determine area information of generated edge image data of said particles. It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the non-specified means of calculating geometric information of the particles of Naini with the straight line approximation method of Naini to achieve the expected result of determining geometric information of imaged particles from edge image data. The motivation for combining would have been to use a known method of geometric particle size measurement on edge image data as disclosed by Naini in a process requiring such a geometric particle size measurement as required by Javidi to produce the reasonably expected result of determining geometric particle size information from imaged particle data as disclosed by the teachings of both references. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Javidi and Naini to achieve the limitations of the currently presented claim language.]

With respect to Claim 3: The method of evaluating an inner circumference of a quartz crucible, according to Claim 2, wherein in
[Naini has disclosed approximating shapes of particles used to measure the perimeter, area, size of imaged particles (para 0048) from image data processed to produced edges of said particles (para 0043-0044). Furthermore, the determination of size includes determining the orientation (Naini: para 0048-0050 step 112 of Fig 1A), that is at least a slope and position information with respect to the particle.]

With respect to Claim 7: The method of evaluating an inner circumference of a quartz crucible, according to Claim 2, wherein in the
determining whether the closed regions are the cristobalite or the glass, determination values are found by weighting using the calculated values and the number of data used to find the calculated values in the performing the arithmetic calculations, and the determination is performed using the determination values. [Javidi (col 10 lines 5-25) the measurement of the size of the particles that are the calculated values are adjusted by a correction factor that is determined based on a number of data that is the melt level.]

With respect to Claim 8: The method of evaluating an inner circumference of a quartz crucible, according to Claim 3, wherein in
the determining whether the closed regions are the cristobalite or the glass, determination values are found by weighting using the calculated values and the number of data used to find the calculated values in the performing the arithmetic calculations, and the determination is performed using the determination values. [Javidi (col 10 lines 5-25) the measurement of the size of the particles that are the calculated values are adjusted by a correction factor that is determined based on a number of data that is the melt level.]


Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Javidi (US 5846318) as applied to at least claim 1 above, in view of the teachings of Yamanashi et al (US 2019/0122392).

With respect to Claim 4: The method of evaluating an inner circumference of a quartz crucible, according to Claim 1, wherein in
the performing the arithmetic calculations, one or more approximate circles inscribed in each boundary are calculated from the coordinate information of the boundaries. [Yamanashi has disclosed approximating shapes of particles used to measure the perimeter, area, size of imaged particles (abstract, para 0207, steps of Fig 12, steps of Fig 11) from image data processed to produce edges and closed boundaries of said particles (Fig 11).  The processing of determining size based on an inscribing circle(s) of each bounded region that is a particle (Fig 12, para 0207).]
[Yamanashi and Javidi are analogous art of image data processing of images containing particles to determine area information of generated edge image data of said particles. It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the non-specified means of calculating geometric information of the particles of Javidi with the inscribed circle method of Yamanashi to achieve the expected result of determining geometric information of imaged particles from edge image data. The motivation for combining would have been to use a known method of geometric particle size measurement on edge image data as disclosed by Yamanashi in a process requiring such a geometric particle size measurement as required by Javidi to produce the reasonably expected result of determining geometric particle size information from imaged particle data as disclosed by the teachings of both references. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Javidi and Yamanashi to achieve the limitations of the currently presented claim language.]

With respect to Claim 5: The method of evaluating an inner circumference of a quartz crucible, according to Claim 4, wherein in
the determining whether the closed regions are the cristobalite or the glass, the determination is performed based on positional relationship between center coordinates of the approximate circles and the closed regions. [Javidi (col 9 lines 53-67) has disclosed using the size to determine the difference between the molten and small quartz pieces, and Yamanashi of Javidi in view of Yamanashi discloses using the size as determined by a circle inherently having a center position and outer bound defined by an inscribing circle of said particle.]

With respect to Claim 9: The method of evaluating an inner circumference of a quartz crucible, according to Claim 4, wherein in
the determining whether the closed regions are the cristobalite or the glass, determination values are found by weighting using the calculated values and the number of data used to find the calculated values in the performing the arithmetic calculations, and the determination is performed using the determination values.  [Javidi (col 10 lines 5-25) the measurement of the size of the particles that are the calculated values are adjusted by a correction factor that is determined based on a number of data that is the melt level.]

With respect to Claim 10: The method of evaluating an inner circumference of a quartz crucible, according to Claim 5, wherein in
[Javidi (col 10 lines 5-25) the measurement of the size of the particles that are the calculated values are adjusted by a correction factor that is determined based on a number of data that is the melt level.]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Orschel et al (US 2010/0319611) has disclosed an image inspection method of inspecting the inner circumference of a crystal growth process, wherein additional image processing to identify and remove noise within the image is performed. The noise reduction process utilized to enhance the image data captured for measuring the diameter of the crystal ingot and corresponding crystallization process as the ingot is suspended and inserted into the melt (para 0014-0016).
Takanashi et al (US 2017/0096747) has disclosed an image inspection method of controlling the growth of crystal, wherein said crystal growth is that of a vertically suspended crystal ingot in a melt. The control process including the image based analysis of the suspended ingot and the liquid said ingot is being inserted into.
Buckenauer et al (US 9790116) has disclosed (col 3 lines 1-45) an image inspection method of controlling crystal growth, wherein the edge of the melt surface is analyzed using the image data to determine if a target width of contact is maintained for a melt edge.
E.A. Gjolstad (“Advanced Camera Detection and Measurement System in the Czochralski Process” A Master Thesis, Norwegian University of Science and Technology) has provided an overview of image processing based control and observation of crystal growth using a system related to that of the present application.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        



	/KIM Y VU/               Supervisory Patent Examiner, Art Unit 2666